Citation Nr: 1825752	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a skin disability, including as due to in-service exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to November 1970, including in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claim of service connection for a skin disability, including as due to in-service exposure to an herbicide agent (which was characterized as tinea versicolor, claimed as skin condition).  The Veteran disagreed with this decision in April 2014.  He perfected a timely appeal in November 2014.

The Veteran appointed his current service representative to represent him before VA by filing a completed VA Form 21-22 at the RO in November 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred a skin disability during active service, specifically as a result of in-service exposure to an herbicide agent.  The Board notes that the Veteran's DD Form 214 documents his service in-country in the Republic of Vietnam from September 1969 to November 1970; thus, his in-service exposure to an herbicide agent is presumed.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

A review of the medical evidence of record shows that, since his service separation, the Veteran has complained of and been treated for a variety of skin conditions, to include tinea versicolor.  To date, however, the Veteran has not been provided with appropriate VA examination to determine the nature and etiology of his skin disability.  The Board notes in this regard that VA's duty to assist includes scheduling an examination where necessary.  The Board also notes in this regard that service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of any skin disability.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA and private treatment records not already associated with the record.

2.  Schedule the Veteran for examination to determine the nature and etiology of any skin disability.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a skin disability, if diagnosed, is related to active service or any incident of service, including as due to in-service exposure to an herbicide agent.  A rationale also should be provided for any opinions expressed.  A separate etiological opinion should be provided for each skin disability currently experienced by the Veteran, if possible.

The examiner is advised that the Veteran served in-country in the Republic of Vietnam; thus, his in-service exposure to an herbicide agent is presumed.  The examiner also is advised that chloracne or other acneform disease consistent with chloracne is the only skin disability for which service connection is available on a presumptive basis as a result of in-service exposure to an herbicide agent.

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

